Citation Nr: 1206502	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to April 1, 2010 and as 50 percent disabling from April 1, 2010.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to November 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which confirmed and continued the 30 percent disability rating for the Veteran's service-connected PTSD.

During the current appeal, and specifically in a June 2011 rating decision, the RO awarded a 50 percent evaluation for the Veteran's PTSD from April 1, 2010.  The Veteran has not expressed satisfaction with this increased disability rating.  This issue, therefore, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In November 2011, the Veteran presented sworn testimony at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

During the pendency of the appeal, the Veteran filed a claim of entitlement to TDIU that was denied in a February 2010 rating decision.  The Veteran expressly disagreed with the denial, and a statement of the case (SOC) has yet to be issued.  However, the Board notes that the Veteran has alleged an inability to retain employment due to his service-connected PTSD.  See the November 2011 hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

As will be discussed below, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Prior to April 1, 2010, competent evidence demonstrates that the Veteran's PTSD was manifested by anxiety, depression, sleep impairment, irritability, intrusive thoughts, hypervigilance, impaired impulse control, and disturbances of mood and motivation.  There was no evidence of obsessional rituals, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or inability to establish and maintain effective relationships.

2.  Since April 1, 2010, competent evidence demonstrates that the Veteran's PTSD has been manifested by depression, chronic sleep impairment, anxiety, hypervigilance, neglect of personal hygiene, irritability, intrusive thoughts, suicidal thoughts, impaired impulse control, impaired concentration, difficulty adapting to stressful circumstances including work settings, and an inability to establish and maintain effective relationships.  There has been no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.

3.  The Veteran's service-connected PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.
CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a disability rating of 50 percent, but no higher, for the Veteran's PTSD prior to April 1, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 70 percent, but no higher, for the Veteran's PTSD from April 1, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2011).

3.  The requirements for referral of the Veteran's increased rating claim for his service-connected PTSD to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected PTSD in February 2009.  A letter dated in March 2009 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  The Veteran was also provided with notice of how disability ratings and effective dates are determined.  As this correspondence was issued to the Veteran prior to the initial adjudication of his appeal in May 2009, no timing error with respect to VCAA notification occurred in the present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured two examinations in furtherance of his claim.  Additionally, the RO attempted to obtain Social Security Administration (SSA) records.  Crucially, in March 2009, the RO was notified that SSA did not have any medical records pertaining to the Veteran because he did not file a claim for disability benefits.  Accordingly, VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA examinations with respect to the PTSD claim on appeal were obtained in May 2009 and March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent evaluation for his service-connected PTSD prior to April 10, 2010 and a 50 percent evaluation from April 10, 2010.  As discussed below, the Board concludes that a staged rating is warranted for the Veteran's PTSD.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD, the Veteran has been diagnosed with major depression, social phobia, and alcohol dependence.  The May 2009 VA examiner attempted to differentiate between the symptoms associated with the Veteran's service-connected PTSD and nonservice-connected psychiatric diagnoses.  However, the March 2011 VA examiner explicitly found that "[i]t is not possible to separate out the symptoms of each diagnosis given the overlap and interaction of symptoms."  The Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD unless clearly attributed to the other nonservice-connected psychiatric diagnoses.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 60 from various VA treatment physicians as well as VA examiners, between November 2008 and March 2011.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here, VA treatment records dated June 2008 document the Veteran's complaints of trouble with sleeping and periodic nightmares.  It was also noted that the Veteran experienced anxiety and had a history of depression.  In November 2008, VA treatment records show that the Veteran's mood "has been up" and he stated that "I feel comfortable in my own skin."  The Veteran was noted to be "more active" and had been seen outside the VA outpatient treatment facility "playing basketball and walking his dog."  He reportedly tried to "restart [his] relationship with [a] former girlfriend" but stated that he did not "want to get too serious - I just want to have fun."  A GAF of 60 was noted at that time.  In a VA treatment record dated January 2009, the Veteran explained that he had been "laid off" at work but had saved for retirement and was doing well financially.  He reported that he was generally feeling good "with some times of stress, but able to get out and enjoy life."  The Veteran's continued difficulty maintaining sleep was noted as well as "moderate to severe difficulty with initiating speech due to stutter."  The GAF of 60 was continued.

The Veteran was afforded a VA examination in May 2009.  His reported symptoms included distressing memories, sleep problems, difficulty recalling aspects of the traumatic event, emotional distress when exposed to reminders of the trauma, and hypervigilance.  The Veteran stated that he "is in contact with his brother, sister, and mother" and reported "talking on the phone twice per week with his family."  He further stated that "though he feels close to his family, he does not generally talk about personal things due to wanting to handle things on his own."  He indicated that he spoke with "a few" neighbors on a daily basis.  He reported that he "has not had contact with his best friend within the last year due to growing apart."  Additionally, the Veteran stated that, although he is a member of the Veterans of the Foreign Wars (VFW), "he does not attend any functions."  He denied any other social activities and indicated that he prefers "doing things by himself."  Examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  Speech was spontaneous at a normal volume, although the examiner noted the Veteran to have a "slight stutter that impacted his speech."  Affect was appropriate/full; mood was anxious; attention and concentration were good; orientation was intact to person, time, and place; thought process and thought content were unremarkable; he had no delusions; and judgment and insight were intact.  The Veteran was noted to have a sleep impairment that included frequent awakenings and early morning awakenings.  The Veteran reported problems with short term memory and "problems with names sometimes too.  And with more complex problems, it is hard to concentrate on a problem."  The examiner noted that the Veteran did not experience panic attacks although "he experiences anxiety symptoms one to two times per week in the form of increased heart rate, lightheadedness, and occasional shortness of breath."  He also reported feeling depressed with "more than one episode of depressed mood lasting at least two weeks."  He denied current suicidal ideation, but noted that he did have thoughts of suicide "last year when I was depressed."  Although no homicidal ideation was noted, the Veteran did report a history of physical fights including a fight with his brother in late December 2008.
The May 2009 VA examiner further noted that the Veteran "thinks his symptoms have had a moderate impact on his relationships in that 'they don't develop like they should."  The Veteran indicated that "he prefers to be by himself but at times feels lonely."  He also reported "some difficulty getting along well with men due to his irritability but he denied any negative impact of irritability on his relationship with women."  The examiner also explained that the Veteran indicated a negative impact of his memory and concentration problems when he was working.  The Veteran "also reported difficulty getting along with coworkers due to his irritability."  The VA examiner assigned the Veteran a GAF score of 60 and opined that the Veteran had exhibited "substantial improvement in his PTSD symptoms" related to his outpatient treatment since his last VA examination.

VA treatment records dated in December 2009 show that the Veteran reported "fleeting" thoughts of suicide, but denied any plan or intent.  A phone call from the Veteran's brother was also documented in December 2009.  During the phone call, the Veteran's brother expressed serious concern for the Veteran's well-being and reported that the Veteran "has been acting 'strange' lately" and "his drinking is out of hand."  In another December 2009 VA treatment record, the Veteran reported that his anxiety had increased "over the past two months."  The Veteran admitted that although he was still spending time with his brother, he had become more socially isolated due to his anxiety symptoms.  The treating physician noted that the Veteran exhibited "hypervigilant eye contact."  

An Apri1 2010 VA mental health note showed that the Veteran's GAF score had dropped from 60 to 58.  In another April 2010 VA treatment note, the Veteran endorsed continued symptoms of depressed mood, anxiety, and suicidal thoughts which arose "every once in a while."  The examiner increased the Veteran's medication at that time for better control of his depression.  Also, in an April 2010 VA treatment record, the Veteran reported a "difficulty getting along with [his] brother."  He acknowledged avoiding his family and expressed a difficulty being around his family and friends in Kentucky.  The Veteran also stopped attending VA therapy sessions for reduction of alcohol use in April 2010.  A June 2010 VA treatment record noted that the Veteran had stopped taking the medication prescribed for his service-connected PTSD "about three weeks ago."
The Veteran was afforded a second VA examination in March 2011.  The examiner noted that the Veteran "was involved in substance abuse and PTSD treatment until dropping out entirely in April 2010.  He is not currently involved in any mental health treatment and is not taking any psychotropic medication."  The examiner noted the Veteran's report that he stopped working in January 2010 because he "felt he could not handle the pressure anymore and he was starting to feel the job was too dangerous.  He reported that he would get 'edgy' and lose his temper at work."  The examiner further indicated that, since the last VA examination, the Veteran "reported engaging in about seven to eight physical fights."  The Veteran stated that he did not enjoy "too much of anything anymore" due to a loss of interest.  The Veteran indicated that he does not feel he has any close relationships."  Although the he and his brother have frequent contact, the Veteran stated that they do not talk about personal matters and do not spend a lot of time together.  He stated that he has one friend who he sees every two to three weeks, but denied engaging in any formal social activities.

Examination revealed that the Veteran was casually, cleanly, and appropriately dressed.  He was alert and oriented and exhibited cooperative behavior.  The examiner noted that the Veteran's psychomotor activity was within normal limits although he was stuttering.  The Veteran's eye contact was good and speech rate, volume, and tone were unremarkable.  The Veteran's mood was anxious and depressed.  His affect was "congruent and appropriate."  His thought processes and thought content were unremarkable.  No signs of delusions or hallucinations were noted.  The Veteran did report having suicidal thoughts, but denied plan or intent.  He also denied homicidal ideation.  The examiner found that there was no inappropriate behavior displayed during the evaluation.

The March 2011 VA examiner noted the Veteran's continued problems with sleep, irritability, and concentration and additionally noted that the Veteran endorsed being hypervigilant when in public.  He also endorsed an exaggerated startle response.  The Veteran reported that "his mood over the past month has been 'anxious and depressed' most days.  He denied panic attacks, but confirmed agitation and irritability.  The Veteran further endorsed frequent mild problems with memory, attention, and concentration.  With regard to personal hygiene, the Veteran reported "he may go 3-4 days without showering due to lack of motivation."  He does perform household chores and grocery shopping.

The examiner further indicated that the Veteran reported having distressing dreams about three nights a week and endorsed acting or feeling as if his trauma were recurring.  He further endorsed having intense psychological distress in response to cues and physiological reactivity in response to cues of his trauma.  The Veteran indicated that he puts daily effort into not thinking of his trauma.  He denied efforts to avoid activities, places, or people that remind him of his trauma, aside from a general avoidance of crowds.  He indicated that he experiences markedly diminished interest in activities most days as well as a feeling of detachment from others.  He also endorsed a restricted range of affect most days and a sense of foreshortened future.

The March 2011 VA examiner opined that the Veteran's psychological symptoms "have gotten worse since his last examination, particularly since he dropped entirely out of treatment.  The Veteran has not worked since January 2009, and he attributes this [his unemployment] to his mental health issues."  The examiner stated that the Veteran reported difficulty managing workplace stress as well as his temper.  He also reported numerous interpersonal confrontations.  The examiner further indicated that "[i]t appears that he had mild problems with efficiency and productivity likely related to attention and concentration.  Socially, the Veteran reported that he is close with his brother but not really anyone else.  His avoidance symptoms and depressive symptoms reduce motivation to engage in social activities."  

Based on a review of the evidence, the Board concludes that an increased rating of 50 percent, but no higher, is warranted for the Veteran's PTSD prior to April 1, 2010.  Symptomatology warranting the assignment of a 50 percent rating includes impairment of memory, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 50 percent, but no higher, is warranted based on the Veteran's manifested PTSD symptomatology prior to April 1, 2010.  See 38 C.F.R. § 4.3 (2011).
The Board considered the assignment of a rating in excess of 50 percent prior to April 1, 2010.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  Critically, the VA treatment records dated prior to April 2010 as well as the May 2009 VA examination report did not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The findings of the May 2009 VA examination and treatment records prior to April 1, 2010 are indicative of occupational and social impairment, with reduced reliability and productivity.  The Veteran was shown to maintain social relationships with family members and neighbors and exhibited an interest in activities outside of the home.  The Board recognizes that the Veteran experienced suicidal thoughts at times prior to April 1, 2010.  See the VA treatment record dated December 2009.  Additionally, it is undisputed that the Veteran retired in January 2009.  See the VA Form 21-4192 dated April 2009.  However, there is no evidence that the Veteran demonstrated obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, or near-continuous panic or depression affecting the ability to function independently.  Nor is there evidence of spatial disorientation, or inability to establish and maintain effective relationships.  Moreover, although the Veteran displays suicidal ideation and impaired industrial functioning, there is no indication that his occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to April 1, 2010.  Accordingly, the Board concludes that a 70 percent rating is not warranted under Diagnostic Code 9411 prior to April 1, 2010.

Additionally, the Board concludes that, since April 1, 2010, an increased rating of 70 percent, but no higher, is warranted.  The March 2011 VA examiner's thorough and detailed report indicates that the Veteran's PTSD and other intertwined psychological symptomatology causes occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; impaired impulse control; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  As indicated above, the examiner opined that the Veteran's symptoms have worsened.  Additionally, these symptoms are consistent with the psychological symptomatology identified in the April 2010 VA treatment records which document the Veteran's increasing social isolation due to heightened depression, anxiety, irritability, and impaired impulse control.

However, total occupational and social impairment as a result of the Veteran's service-connected PTSD have not been shown since April 1, 2010.  The evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  It is undisputed that the Veteran has a history of suicidal ideation and physical confrontations.  Crucially, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  The Veteran repeatedly indicated that he did not believe that he would follow through on any suicidal thoughts and that he did not experience homicidal ideation or intention.  See, e.g., the March 2011 VA examination report.

The Board recognizes that, during this portion of the appeal period (since April 1, 2010), the Veteran has not been employed.  However, the evidence of record does not show that his PTSD caused total occupational impairment.  Although the VA examiner noted "mild problems with efficiency and productivity" in the work setting, there is no evidence, aside from the Veteran's own contentions, to indicate that he exhibits total occupational impairment.  No medical professional has provided any opinion indicating that the Veteran's PTSD caused total occupational and social impairment.  Accordingly, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for a 100 percent rating since April 1, 2010.

Accordingly, prior to April 1, 2010, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  More severe symptomatology was not shown prior to April 1, 2010.  

Since April 1, 2010, however, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  More severe symptomatology has not been shown since April 1, 2010.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a 50 percent rating, but no higher, prior to April 1, 2010 and a 70 percent evaluation, but no higher, effective April 1, 2010.  

III.  Extraschedular consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the PTSD has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extraschedular evaluations is not warranted.


ORDER

An increased disability rating of 50 percent, but no higher, is granted for the service-connected PTSD prior to April 1, 2010, subject to controlling regulations applicable to the payment of monetary benefits.

An increased disability rating of 70 percent, but no higher, is granted for the service-connected PTSD from April 1, 2010, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim for TDIU must be remanded for further development.  

As noted above in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional procedural development.

As was discussed above, in this decision the Board has increased the disability rating assigned to the Veteran's service-connected PTSD to 50 percent prior to April 1, 2010 and to 70 percent from April 1, 2010.  In addition, service connection is also in effect for scar underneath the right eye (30%); tinnitus (10%); and bilateral hearing loss (0%).  Prior to adjudication of this issue, however, the Board finds that further evidentiary development is necessary-to include a pertinent VA examination to clarify the extent, if any, to which the Veteran's service-connected disabilities may have on his employability.  

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of his service-connected PTSD, scar (underneath the right eye), tinnitus, and bilateral hearing loss on his employability.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should opine as to whether the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report.

3. Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


